Case: 21-50400   Document: 00516104845   Page: 1   Date Filed: 11/23/2021




          United States Court of Appeals
               for the Fifth Circuit                        United States Court of Appeals
                                                                     Fifth Circuit

                                                                   FILED
                                                           November 23, 2021
                            No. 21-50400
                                                              Lyle W. Cayce
                          Summary Calendar                         Clerk


   United States of America,

                                                   Plaintiff—Appellee,

                                versus

   Sergio Alberto Arzate-Gameroz,

                                               Defendant—Appellant,

                        consolidated with
                          _____________

                            No. 21-50414
                          _____________

   United States of America,

                                                   Plaintiff—Appellee,

                                versus

   Sergio Arzate-Gameros,

                                               Defendant—Appellant.
Case: 21-50400      Document: 00516104845          Page: 2     Date Filed: 11/23/2021

                                     No. 21-50400
                                   c/w No. 21-50414




                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:20-CR-566-1
                            USDC No. 7:20-CR-61-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Sergio Alberto Arzate-Gameroz pleaded guilty to illegal reentry, in
   violation of 8 U.S.C. § 1326, and was sentenced to 16 months of
   imprisonment, followed by a three-year term of supervised release. At the
   time of this new offense, Arzate-Gameroz was serving a term of supervised
   release from a prior conviction. Based on his new offense, his supervised
   release was revoked, and he was sentenced to a consecutive term of 10
   months of imprisonment. On appeal, Arzate-Gameroz makes no argument
   challenging the revocation of his supervised release or the sentence imposed
   upon revocation; thus, he has abandoned any challenge to that judgment. See
   United States v. Still, 102 F.3d 118, 122 n.7 (5th Cir. 1996).
          With respect to his new illegal reentry sentence, Arzate-Gameroz
   asserts, for the first time on appeal, that the sentencing enhancement in
   § 1326(b) is unconstitutional because it increases the statutory maximum
   sentence based on the fact of a prior felony conviction neither alleged in the
   indictment nor found by a jury beyond a reasonable doubt. He concedes that
   his challenge is foreclosed by Almendarez-Torres v. United States, 523 U.S.
   224 (1998), but he seeks to preserve the issue for further review. The


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                           2
Case: 21-50400       Document: 00516104845          Page: 3   Date Filed: 11/23/2021




                                      No. 21-50400
                                    c/w No. 21-50414


   Government has filed an unopposed motion for summary affirmance,
   agreeing that the issue is foreclosed and requesting, in the alternative, an
   extension of time to file a brief.
          As the Government argues, and Arzate-Gameroz concedes, the sole
   issue raised on appeal is foreclosed by Almendarez-Torres. See United States
   v. Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United States v. Pineda-
   Arrellano, 492 F.3d 624, 625-26 (5th Cir. 2007). Because the issue is
   foreclosed, summary affirmance is appropriate. See Groendyke Transp., Inc.
   v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
          Accordingly, the motion for summary affirmance is GRANTED, and
   the judgments of the district court are AFFIRMED. The Government’s
   alternative motion for an extension of time to file a brief is DENIED as
   unnecessary.




                                           3